                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                  NORTHERN DIVISION


HELEN SIMMONS SWAIN,                                 )
                                                     )
                         Plaintiff,                  )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 2:18-CV-56-BO
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the Commissioner of Social Security
pay to Plaintiff’s counsel, Branch W. Vincent, III, Attorney at Law, the sum of $14,000.00 from
Plaintiff’s past due benefits. Plaintiffs counsel shall thereafter reimburse and otherwise pay
Plaintiff the EAJA fee previously paid herein in the amount of $4,150.00. Upon the payment of
such sums this case is dismissed with prejudice.



This Judgment Filed and Entered on June 24, 2021, and Copies To:
Branch W. Vincent, III                                      (via CM/ECF electronic notification)
Wanda D. Mason                                              (via CM/ECF electronic notification)
Cassia W. Parson                                            (via CM/ECF electronic notification)
Gabriel R. Deadwyler                                        (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
June 24, 2021                         (By) /s/ Nicole Sellers
                                              Deputy Clerk
